Case: 14-40433      Document: 00512954793         Page: 1    Date Filed: 03/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 14-40433                                  FILED
                                  Summary Calendar                            March 3, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
PERRY PATTERSON,

                                                 Plaintiff-Appellant

v.

MEDICAL DIRECTOR REGINALDO STANLEY, Doctor at Telford Unit;
MARIA BERGER, Physician Assistant at Telford; LIEUTENANT CANDICE
STUDDARD, Lieutenant at Telford Unit,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:12-CV-5


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Perry Patterson, Texas prisoner # 1673121, is an inmate of the Texas
Department of Criminal Justice housed at the Telford Unit. Patterson filed a
42 U.S.C. § 1983 complaint against Dr. Reginald Stanley, a physician at the
Telford Unit; Maria Berger, a physician’s assistant at the Telford Unit; and Lt.
Candace Studdard, a correctional officer at the Telford unit. The district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40433    Document: 00512954793     Page: 2   Date Filed: 03/03/2015


                                 No. 14-40433

originally granted summary judgment in favor of the defendants because
Patterson’s various grievances were insufficient to exhaust his claims. On
appeal, this court vacated the judgment dismissing the claims of deliberate
indifference to Patterson’s medical needs against Stanley and Berger and the
due process claims against Studdard related to a disciplinary proceeding.
Patterson v. Stanley, 547 F. App’x 510, 513 (5th Cir. 2013). On remand, the
district court granted summary judgment in favor of the defendants.
      As an initial matter, we address Patterson’s motion for the appointment
of counsel on appeal.    Because he has not demonstrated the exceptional
circumstances that would require the appointment of appellate counsel, see
Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982), the motion is DENIED.
      Patterson has also filed repeated requests for injunctive relief related to
his current medical treatment regarding his vision and, primarily, his heart
condition.   We will grant injunctive relief in the first instance “only in
exceptional cases.” Greene v. Fair, 314 F.2d 200, 202 (5th Cir. 1963). Patterson
has not made the requisite showing. Accordingly, all of his motions relating to
injunctive relief are DENIED.
      On appeal, Patterson challenges the dismissal of his complaint arguing
that the district court erred in granting summary judgment in favor of the
defendants on his deliberate indifference and due process claims. We review a
district court’s ruling on summary judgment de novo, employing the same
standard used by the district court. McFaul v. Venezuela, 684 F.3d 564, 571
(5th Cir. 2012); FED. R. CIV. P. 56(a). Patterson asserts that the district court
erred in dismissing his complaint that Berger and Stanley violated his
constitutional rights by not renewing his medical passes for sunglasses and
anti-embolism stockings. Prison officials violate the constitutional prohibition
against cruel and unusual punishment when they demonstrate deliberate



                                       2
    Case: 14-40433    Document: 00512954793     Page: 3   Date Filed: 03/03/2015


                                 No. 14-40433

indifference to a prisoner’s serious medical needs, resulting in unnecessary and
wanton infliction of pain. Wilson v. Seiter, 501 U.S. 294, 297 (1991); Farmer v.
Brennan, 511 U.S. 825, 847 (1994); Reeves v. Collins, 27 F.3d 174, 176-77 (5th
Cir. 1994).   Neither an incorrect diagnosis nor the failure to alleviate a
significant risk that an official should have perceived but did not is sufficient
to establish deliberate indifference. Domino v. Texas Dep’t of Criminal Justice,
239 F.3d 752, 756 (5th Cir. 2001). Patterson contends that Berger and Stanley,
as highly trained and experienced medical professionals, simply could not
make unintentional mistakes. Patterson has failed to allege any facts showing
that Berger and Stanley were deliberately indifferent to his serious medical
needs and has failed to show that the district court erred in granting summary
judgment against him on this point.
      With respect to the claim against Studdard, the district court found that
Patterson’s punishment of a reprimand and loss of recreation and commissary
privileges was insufficient to trigger the due process protection contained in
the Constitution. See Sandin v. Conner, 515 U.S. 472, 484 (1995); Malchi v.
Thaler, 211 F.3d 953, 958 (5th Cir. 2000). As Patterson has not addressed the
district court’s finding based on Sandin, he has abandoned the issue. See
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas
Cnty. Dep. Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      The judgment of the district court is AFFIRMED.           All outstanding
motions are DENIED.




                                       3